Citation Nr: 0829349	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-00-099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to recognition as a former prisoner of war (POW).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran has verified Recognized Guerrilla Service from 
May 1, 1945, to September 26, 1945, and Regular Philippine 
Army service from September 27, 1945, to May 1, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an Administrative Decision of the 
Manila, Philippines, Regional Office (RO), which determined 
that the veteran was not entitled to recognition as a POW.  
Although the claims file is located in Chicago, Illinois, the 
Manila RO has jurisdiction over claims involving Philippine 
service.  In April 2008, the appellant appeared at a 
videoconference hearing held before the undersigned.  


FINDINGS OF FACT

The veteran was not forcibly detained or interned by the 
Japanese government, nor was he on active duty at the time of 
the purported imprisonment.


CONCLUSION OF LAW

The veteran may not be recognized as a former prisoner of 
war.  38 U.S.C.A. §  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in December 2003, the veteran was asked to 
complete a questionnaire regarding his POW experiences, and 
was advised of other documents that he could submit to 
substantiate his claim, such as Philippine Red Cross Records, 
guarantor's receipt for a released POW, Japanese Parole 
Certificate for a released POW, and/or War Claims Commission 
records.  The service department has not verified any POW 
status, and the veteran has not identified any additional 
information that has not been obtained.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The veteran contends that he was detained as a POW by the 
Japanese government while on active duty with the Army of the 
United States (AUS) during World War II.  His claim has been 
denied on the grounds that the evidence does not show that he 
was a POW of the Japanese government, and, even if he was 
captured and detained by the Japanese government, he was not 
on active duty at the time of his reported capture.  

With respect to the veteran's verified service, on file is a 
form verifying the veteran's Honorable Discharge from the 
14th Infantry Regiment of the Philippine Army, AUS, dated 
April 30, 1947, as well as a WD AGO Form 53-55, showing his 
service from July 22, 1942, to April 30, 1947, in the 14th 
Infantry Regiment (PA) AUS.  A War Department verification of 
service dated in September 1948 certified the veteran's 
service as from July 22, 1942, to April 30, 1947.  

Also of record are supporting documents, including a copy of 
"SPECIAL ORDERS" dated March 6, 1947, for the purpose of 
"Processing of Personnel Requesting Confirmation in 14th Inf 
Regt (AUS)" includes a list of individuals attached to 14th 
Inf Regt (PA) AUS, which includes the veteran's name 
handwritten on the list.  An affidavit signed in January 1947 
by S. Liquigan attests that the affiant knew that the veteran 
was inducted into the 14th Infantry of the PA in January 
1942, and that he was inducted into the AUS in July 1942, and 
continued rendering active service until surrendering to the 
Japanese in December 1942.  

The veteran was awarded VA benefits, based on this verified 
service.  However, subsequently, the veteran's recognition of 
service as part of the 14th  Infantry (AUS) was revoked.  A 
document dated in February 1954 from the Army Adjutant 
General's Office was provided to the VA, in verification of 
the veteran's service.  This verified Recognized Guerrilla 
Service from May 1, 1945, to September 26, 1945, and Regular 
Philippine Army service from September 27, 1945, to May 1, 
1946.  It was remarked that his military status as a member 
of the AUS, previously granted through alleged service with 
the 14th Inf Regt (PA), had been revoked by VA Form 3101 
dated November 18, 1953.  

In December 1994, the Under Secretary for Benefits provided 
the veteran with a detailed explanation of the reasons that 
recognition of the 14th Infantry service had been revoked.  
This letter noted that the original 14th Infantry 
organization consisted of remnants of the Philippine 
Commonwealth Army forces which had already been inducted into 
the U.S. Armed Forces of the Far East (USAFFE), and had been 
isolated from the main body of troops which had evacuated to 
the Bataan Peninsula.  After the general surrender of forces 
in May 1942, the organization became a guerrilla unit and 
personnel who joined after that date were inducted as 
guerrillas, not into the Philippine Army.  On July 14, 1942, 
those Philippine Army  members who were present with the 
command on that date, and who were officially inducted into 
the AUS, acquired AUS status.  Personnel who joined the 14th 
Infantry after July 15, 1942, could not qualify for AUS 
status.  Reportedly the Department of the Army conducted an 
exhaustive study of the history and organization of the 14th 
Infantry which was called into the service of the AUS 
pursuant to President Roosevelt's order of July 16, 1941.  
After a complete study and review of the status of each 
individual alleged to have been a member of the 14th 
Infantry, it was determined that only 122 individuals 
actually acquired AUS status.  The official roster of the 122 
individuals did not include the veteran.  The remaining 
individuals, whose AUS status was revoked, were determined to 
have never had any AUS status at all.  

The veteran was further informed that he was initially found 
to have been a member of the 14th Infantry, AUS, and was 
issued a separation document showing he served from July 22, 
1942, to April 30, 1947.  Following the study, the Army, in a 
determination dated in November 1953, revoked the veteran's 
AUS status with the 14th Infantry.  The Army furnished a new 
certification indicating that his only valid military service 
was with the recognized guerrillas from May 1, 1945, to 
September 26, 1945, and with the Regular Philippine Army from 
September 27, 1945, to May 1, 1946.  

The veteran has submitted an "Informal Information Reply" 
from the National Personnel Records Center (NPRC), dated in 
July 1990.  This informed the veteran that his original 
records were lost, but alternate records were used to prepare 
a Certification of Military Service, which would serve as 
verification of military service and may be used for any 
official purposes.  This certified the veteran's service in 
the AUS from July 22, 1942, to April 30, 1947, and was dated 
July 1990.  

However, subsequent to that, the veteran was informed by the 
Army Board for Correction of Military Records (ABCMR) in May 
2000 that with respect to his application for correction of 
military records to recognize service from July 1942 to April 
1947 for recognition of service in the AUS, that the ABCMR 
could not make a decision on his claim.   As previously 
informed, his military records were lost or destroyed in the 
NPRC fire in 1973.  In addition, the Philippine Army Branch 
of the National Archives Records Administration (NARA) had 
stated that his name was not on their corrected copy of the 
list of members assigned to the 14th Infantry, AUS.  NARA 
would check if there was any other service that could be 
certified as AUS service and he was recommended to forward 
his packet to the NARA.  

A document dated May 2006, from the Office of the Adjutant 
General of the Philippine Army, certifies that the veteran 
joined the 14th Infantry on January 1, 1942, and was 
discharged May 10, 1946, and that he was paid for the period 
from December 1, 1945, to February 28, 1946.  His military 
status was "Guerrilla."  The source of the information was 
identified as "F-20."  The Form 20, a "Soldier's 
Qualification Card," contains information obtained in an 
interview with the veteran in December 1945.  It reports that 
he was inducted in the 14th Infantry on January 1, 1942; 
joined guerrilla forces in September 1944; and was with other 
specific units in 1945.  

Only service department records can establish if and when a 
person was serving on qualifying active service.  38 C.F.R. § 
3.203; Venturella v. Gober, 11 Vet. App. 340, 341 (1997); 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Where service 
department certification is required, the service 
department's decision on such matters is binding on the VA.  
See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Duro v. 
Derwinski, 2 Vet.App. 530, 532 (1992).  

As detailed above, originally, the veteran was credited with 
service in the 14th Infantry of the PA, as part of the AUS, 
with active duty from July 1942 to April 1947.  Subsequently, 
after an intensive investigation, the Department of the Army 
discovered that there were only a specific number of 
individuals (122) whose service qualified as service in the 
AUS.  This list did not include the veteran, and his service, 
based on the 14th Infantry, was revoked in 1953.  

Subsequently, the NPRC fire in 1973 destroyed any records 
pertaining to the veteran which would have been in that 
facility.  Although it is likely that the records would have 
been previously forwarded to the VA, the veteran's claims 
file was unfortunately lost in about 1992, and has had to be 
rebuilt.  However, copies of the original verification of 
service from 1942 to 1947 are still extant, and the veteran 
has attempted, on numerous occasions, to have recognition of 
the period of service from 1942 to 1947 reinstated.  He has 
done this by submitting copies of the same documents used to 
originally verify the service.  

The purported July 1990 verification of service appears to 
have been based on this obsolete information, and, in any 
event, was not issued by the actual service department.  As 
noted later by the ABCMR in May 2000, the veteran's name is 
not on the official roster of 14th Infantry veterans who are 
entitled to AUS status.  The May 2006 certification was 
issued by the Philippine Army, while U.S. verification is 
required to verify AUS service, and is based on information 
obtained in 1945, before the 1953 investigation of the 14th 
Infantry claimants.  Thus, to date, there is no credible 
indication that the service department has overturned its 
1953 determination.  Aside from the verified period from May 
1945 to May 1946, there is no indication of verification of 
any other creditable service, i.e., based on service other 
than the revoked 14th Infantry service.  

Thus, the evidence shows that the veteran was not involved in 
any recognized military service at the time of his reported 
imprisonment.  For VA benefits purposes, a prisoner of war is 
a person who, while serving in the active military, naval or 
air service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32) (West 2002); 38 
C.F.R. § 3.1(y) (2007).  

In determining whether an individual may be recognized as a 
POW, VA shall accept the findings of the appropriate service 
department regarding whether the individual was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  8 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. 
§ 3.1(y)(1); Manibog v. Brown, 8 Vet. App. 465 (1996); Young 
v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  If the service department refuses to verify 
the applicant's claimed service, the applicant's only 
recourse lies within the relevant service department, not the 
VA.  Soria.  

Neither the veteran's originally verified service, based on 
service reportedly in the 14th Infantry, nor his revised 
verification of service indicates that he was a POW.  The 
current official verification of service, contained in the 
February 1954 document from the Army Adjutant General's 
Office, specifically noted, with respect to POW status during 
periods when he was under actual physical restraint by the 
enemy were "None."  

Further, there is no reasonable basis to question the service 
department's determination.  At his hearing before the 
undersigned, the veteran testified that he was captured by 
the Japanese in December 1942.  He stated that he was forced 
to witness the physical abuse of another captive, and he 
himself was threatened with bodily harm.  He states that he 
escaped from imprisonment, was recaptured, and then escaped 
again, without recapture, in April 1943.  

However, this testimony is inconsistent with statements he 
has previously provided regarding his purported POW 
experience.  For example, according to an affidavit signed in 
October 2006 by witnesses, while visiting sick comrades in 
mid-December 1942, the veteran and [redacted] were captured 
by Japanese soldiers and subsequently released at the end of 
December, upon the request and initiative of the Mayor, [redacted]
[redacted].  

Mayor [redacted] had previously provided an affidavit, in 
February 1947, in which he noted that the veteran, while 
attached with the 14th Infantry, had surrendered in December 
1942.  Likewise, the January 1947 affidavit of [redacted]
refers to the veteran as having surrendered in December 1942; 
there is no mention of forcible detention after the 
surrender.  

In a statement of the circumstances of his claimed detention 
received in April 2004, the veteran stated that in December 
1942, while in the U.S. Army, he went to his home town.  He 
was caught and brought to Mayor [redacted], who escorted him to 
surrender to the Japanese Forces at the Provincial Jail.  
Shortly after his capture, he was given a probation on the 
condition that he feed and bathe their horses on a weekly 
basis.  After several months of good behavior, he was issued 
a release paper on April 8, 1943.  

He stated that [redacted] and [redacted] had been captured 
with him.  However, as noted above, [redacted] January 
1947 affidavit did not refer to imprisonment.  He noted that 
the veteran surrendered in December 1942, but did not 
indicate he had been there himself.  

In a statement dated in February 1989, the veteran said he 
had been captured "with many U.S. soldiers."  Again, this 
is inconsistent with his later statements regarding a visit 
to his hometown and capture with one or two others.  

In March 1990, he said he had been captured in October 1942, 
along with others all of whom had been subjected to severe 
punishments; he stated he had been released in April 1943.  
In May 1998, Rev. [redacted] wrote, on the veteran's behalf, 
that the veteran had been captured by the Imperial Japanese 
Forces on September 25, 1942, and released April 8, 1943.  
These dates are significantly inconsistent with the later 
statements of the veteran, as well as with the affidavits 
which state the veteran surrendered in December 1942.  

Moreover, the contemporaneous records contain no mention of 
the veteran's imprisonment.  The Form 20, based on an October 
1945 interview, did not mention that the veteran had been a 
POW.  Similarly, affidavits dated in July 1953 from D. 
[redacted], [redacted], and the veteran himself, do not mention 
that he was forcibly detained by the Japanese.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence, where it would otherwise 
be expected).  

The papers the veteran identified as release papers are an 
"OATH" and "CERTIFICATE" purportedly issued by the 
Imperial Japanese Forces.  However, these contain no mention 
of any imprisonment.  The "CERTIFICATE" notes that he 
veteran has applied to the Provincial Governor of 
registration as a Filipino citizen formerly connected with 
the USAFFE.  The "OATH" is an oath of loyalty to the 
Imperial Japanese Forces given by the veteran.  Both appear 
to have been signed in April 1943.  Undoubtedly, harsh 
conditions prevailing in the countryside during the Japanese 
occupation of the Philippines were such as to have lent a 
significant coercive element to any such oaths of loyalty.  
Additional duress, in the form of forcible detention or 
internment, cannot be presumed from the mere signing of such 
an oath, however.  Nor can a document issued by the Japanese 
occupational forces establish USAFFE service, in the absence 
of other corroborating evidence.  

Thus, in view of the significant inconsistencies in the 
veteran's statements regarding his claimed imprisonment, and 
the lack of support for his claim in the evidence of record, 
there is no reasonable basis for questioning the service 
department finding that the veteran was not a POW.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to recognition as a former prisoner of war is 
denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


